                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


SAMANTHA LORENZEN,                           )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )       Civil Action No. 1:18-cv-00847-UA-JLW
                                             )
VOLVO GROUP NORTH AMERICA,                   )
LLC,                                         )
                                             )
                      Defendant.             )
                                             )

                                           ANSWER

               COMES NOW Defendant Volvo Group North America, LLC (“Defendant” or

“Volvo”), by and through its undersigned counsel of record, and responds to the allegations set

forth in the Complaint filed by Plaintiff Samantha Lorenzen as follows:

                                   FOR A FIRST DEFENSE

               With regard to the specific paragraphs of the Complaint, Volvo responds as follows:

       1.      With regard to the allegations set forth in the “Nature of the Action” paragraph of

the Complaint, Volvo admits only that Plaintiff brings this action under Title VII, the ADEA, and

Title I of the Civil Rights Act of 1991. Volvo denies the remaining allegations in the “Nature of

the Action” paragraph of the Complaint.

       2.      Volvo admits the allegations in Paragraph 1 of the Complaint to the extent they

allege that this Court has jurisdiction over this action. Volvo denies the remaining allegations in

Paragraph 1 of the Complaint.




                                                 1



       Case 1:18-cv-00847-WO-JLW Document 6 Filed 12/11/18 Page 1 of 8
       3.      Volvo admits the allegations in Paragraph 2 of the Complaint to the extent they

allege that venue is appropriate in the United States District Court for the Middle District of North

Carolina. Volvo denies the remaining allegations in Paragraph 2 of the Complaint.

       4.      Upon information and belief, Volvo admits the allegations in Paragraph 3 of the

Complaint.

       5.      Volvo admits the allegations in Paragraph 4 of the Complaint.

       6.      Volvo admits the allegations in Paragraph 5 of the Complaint.

       7.      Volvo admits the allegations in Paragraph 6 of the Complaint.

       8.      Volvo admits the allegations in Paragraph 7 of the Complaint.

       9.      Volvo admits the allegations in Paragraph 8 of the Complaint.

       10.     Volvo admits the allegations in Paragraph 9 of the Complaint to the extent they

allege that Plaintiff filed her Charge of Discrimination within 180 days of the alleged

discriminatory acts set forth in the Charge. Volvo denies the remaining allegations in Paragraph 9

of the Complaint.

       11.     Volvo admits the allegations in Paragraph 10 of the Complaint.

       12.     The allegations in Paragraph 11 of the Complaint consist of legal conclusions to

which no response is required by Volvo. To the extent that a response is required, Volvo denies

those allegations.

       13.     Volvo admits the allegations in Paragraph 12 of the Complaint.

       14.     Volvo is without knowledge or information sufficient to form a belief as to the truth

of the allegation in Paragraph 13 of the Complaint that Plaintiff has over twenty years of overall

experience in logistics, and thus Volvo denies that allegation. Volvo admits the remaining

allegations in Paragraph 13 of the Complaint.



                                                 2



        Case 1:18-cv-00847-WO-JLW Document 6 Filed 12/11/18 Page 2 of 8
       15.     Volvo admits the allegations in Paragraph 14 of the Complaint to the extent they

allege that Plaintiff completed Volvo’s Emerging Leadership Training program in 2013. Volvo

denies the remaining allegations in Paragraph 14 of the Complaint.

       16.     Volvo admits the allegations in Paragraph 15 of the Complaint.

       17.     Volvo admits the allegations in Paragraph 16 of the Complaint.

       18.     Volvo admits the allegations in Paragraph 17 of the Complaint to the extent they

allege that Volvo hired Patrick Brown, who was then under age 30, for the Head of Transport Flow

Optimization position. Volvo denies the remaining allegations in Paragraph 17 of the Complaint.

       19.     Volvo denies the allegations in Paragraph 18 of the Complaint.

       20.     Volvo denies the allegations in Paragraph 19 of the Complaint

       21.     In response to Paragraph 20 of the Complaint, Volvo repeats and incorporates by

reference each and every response set forth in paragraphs 1 through 19 of this Answer.

       22.     Volvo admits the allegations in Paragraph 21 of the Complaint.

       23.     Volvo admits the allegations in Paragraph 22 of the Complaint.

       24.     Volvo admits the allegations in Paragraph 23 of the Complaint to the extent they

allege that Plaintiff met the minimum qualifications for the Transport Materials Director and Head

of Transport Flow Optimization positions. Volvo denies the remaining allegations in Paragraph 23

of the Complaint.

       25.     Volvo admits the allegations in Paragraph 24 of the Complaint to the extent they

allege that male applicants were selected for the Transport Materials Director and Head of

Transport Flow Optimization positions. Volvo denies the remaining allegations in Paragraph 24

of the Complaint.

       26.     Volvo denies the allegations in Paragraph 25 of the Complaint.



                                                3



       Case 1:18-cv-00847-WO-JLW Document 6 Filed 12/11/18 Page 3 of 8
       27.     Volvo denies the allegations in Paragraph 26 of the Complaint.

       28.     Volvo denies the allegations in Paragraph 27 of the Complaint.

       29.     In response to Paragraph 28 of the Complaint, Volvo repeats and incorporates by

reference each and every response set forth in paragraphs 1 through 27 of this Answer.

       30.     Volvo admits the allegations in Paragraph 29 of the Complaint.

       31.     Volvo admits the allegations in Paragraph 30 of the Complaint.

       32.     Volvo admits the allegations in Paragraph 31 of the Complaint to the extent they

allege that Plaintiff met the minimum qualifications for the Head of Transport Flow Optimization

position. Volvo denies the remaining allegations in Paragraph 31 of the Complaint.

       33.     Volvo admits the allegations in Paragraph 32 of the Complaint to the extent they

allege that the Head of Transport Flow Optimization position was filled with an employee under

age 40. Volvo denies the remaining allegations in Paragraph 32 of the Complaint.

       34.     Volvo denies the allegations in Paragraph 33 of the Complaint.

       35.     Volvo denies the allegations in Paragraph 34 of the Complaint.

       36.     Volvo denies the allegations in Paragraph 35 of the Complaint.

       37.     Volvo denies that Plaintiff is entitled to any of the relief requested in the “Prayer

for Relief” paragraphs of the Complaint.

       38.     Volvo denies any allegations in the Complaint that have not been specifically

admitted, denied, or referred to on information or belief.

                                  FOR A SECOND DEFENSE

               Plaintiff’s Complaint should be dismissed, in whole or in part, for failure to state a

claim upon which relief can be granted.




                                                 4



        Case 1:18-cv-00847-WO-JLW Document 6 Filed 12/11/18 Page 4 of 8
                                   FOR A THIRD DEFENSE

               Some or all of the relief sought by Plaintiff is barred to the extent that Plaintiff has

failed to mitigate her damages.

                                  FOR A FOURTH DEFENSE

               Some or all of the relief sought by Plaintiff may be barred by the doctrines of

waiver, unclean hands, laches, and/or estoppel.

                                   FOR A FIFTH DEFENSE

               Some or all of the claims and/or relief sought by Plaintiff in the Complaint are

barred to the extent that Plaintiff failed to exhaust administrative remedies and procedural

prerequisites for bringing a private action under the Age Discrimination in Employment Act

(“ADEA”) or Title VII of the Civil Rights Act of 1964, as amended (“Title VII”).

                                   FOR A SIXTH DEFENSE

               Plaintiff’s claims are barred on the basis that Volvo’s employment actions were

based on legitimate, non-discriminatory business reasons.

                                  FOR AN SEVENTH DEFENSE

               Notwithstanding the general denials and previous defenses set forth herein, to the

extent that Plaintiff establishes that any prohibited criteria was a motivating factor for any

employment decision challenged by Plaintiff, Volvo would have taken the same action in the

absence of such an impermissible motivating factor.

                                  FOR AN EIGHTH DEFENSE

               Any award of damages to Plaintiff should be limited or precluded pursuant to the

after-acquired evidence doctrine, as may be applicable.




                                                  5



       Case 1:18-cv-00847-WO-JLW Document 6 Filed 12/11/18 Page 5 of 8
                                   FOR A NINTH DEFENSE

               Volvo has not engaged in any act constituting willful misconduct, demonstrating

wantonness, oppression, want of care or any other conduct of any type whatsoever which could

support an award of punitive damages under applicable law.

                                   FOR A TENTH DEFENSE

               Any award or damages should be barred or limited to the extent that the relief

demanded by Plaintiff is improper, inappropriate, exceeds the scope of permissible damages and

remedies, and/or otherwise is not available under the laws upon which her claims rest.

Alternatively, in the event that the Plaintiff is granted relief under her claims, such relief should

be limited by the applicable provisions of Title VII, the ADEA, and/or any other state or federal

law.

                               FOR AN ELEVENTH DEFENSE

               Volvo has made good-faith efforts to prevent discrimination in the workplace and

to comply with Title VII, the ADEA, and all other applicable employment laws. In the event that

Volvo is determined to have violated Title VII or the ADEA, which Volvo denies, such violation

was in good faith and Volvo had reasonable grounds for believing that its actions did not violate

Title VII or the ADEA.

                                 FOR A TWELFTH DEFENSE

               Volvo reserves the right to amend its Answer or add further defenses that may

become known after the filing of this pleading.

               Wherefore, Volvo requests that judgment be entered in its favor, that the Plaintiff’s

Complaint be dismissed with prejudice, and that the Court enter an Order granting to Volvo its




                                                  6



        Case 1:18-cv-00847-WO-JLW Document 6 Filed 12/11/18 Page 6 of 8
attorneys’ fees, costs, and expenses, as well as other relief deemed just and equitable under the

circumstances incurred in defending this action.

       Respectfully submitted, this the 11th day of December, 2018.

                                             Respectfully submitted,

                                             s/ John W. Sulau
                                             John W. Sulau (N.C. Bar No. 47171)
                                             JACKSON LEWIS P.C.
                                             15 South Main St., Suite 700
                                             Greenville, South Carolina 29601
                                             Telephone: 864-232-7000
                                             John.Sulau@jacksonlewis.com

                                             ATTORNEYS FOR DEFENDANT




                                                   7



       Case 1:18-cv-00847-WO-JLW Document 6 Filed 12/11/18 Page 7 of 8
                                    CERTIFICATE OF SERVICE

               I hereby certify that on December 11, 2018, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which will automatically serve

all counsel of record, including:

                               Kevin Patrick Harrison, Esq.
                          GARRETT, WALKER, AYCOTH & OLSON
                                  436 Spring Garden St.
                                 Greensboro, NC 27401


                                            s/ John W. Sulau




                                               8



        Case 1:18-cv-00847-WO-JLW Document 6 Filed 12/11/18 Page 8 of 8
